Exhibit 10.2

Execution Version

STOCK REPURCHASE AGREEMENT

This Stock Repurchase Agreement (this “Agreement”) is made and entered into as
of June 13, 2017, by and among Minerva Neurosciences, Inc., a Delaware
corporation (the “Company”), and Johnson & Johnson Innovation – JJDC, Inc.
(f/k/a Johnson & Johnson Development Corporation), a New Jersey corporation (the
“Seller”).

RECITAL

WHEREAS, the Company and Janssen Pharmaceutica N.V., an affiliate of the Seller
(“Janssen”), are entering into an amendment to that certain Co-Development and
License Agreement by and between the Company and Janssen dated as of
February 13, 2014 (the “Amendment”); and

WHEREAS, in connection with the Amendment, the Seller desires to sell to the
Company an aggregate of 3,892,256 shares (the “Repurchase Shares”) of the
Company’s common stock, par value $0.0001 per share, and the Company has agreed
to purchase the Repurchase Shares from the Seller, for a purchase price per
share of $0.0001, or $389.23 in the aggregate (the “Purchase Price”), subject to
the conditions set forth in this Agreement (the “Repurchase Transaction”).

AGREEMENT

NOW, THEREFORE, intending to be legally bound, and in consideration of the
premises and the mutual representations, warranties, covenants, and agreements
in this Agreement, the parties agree as follows:

1. Purchase and Sale of Repurchase Shares. Upon the terms and subject to the
conditions contained in this Agreement, the Company hereby agrees to purchase
from the Seller, and the Seller hereby agrees to sell, assign, transfer and
convey to the Company, the Repurchase Shares, and all rights associated
therewith, free and clear of any Encumbrance (as defined below) (other than, for
the avoidance of doubt, any Encumbrance created by the Company or in respect of
obligations of the Company), for the Purchase Price.

2. The Closing. The closing of the sale and purchase of the Repurchase Shares
(the “Closing”) shall take place at the offices of the Company, on the third
business day following the satisfaction of all closing conditions set forth in
Sections 6 and 7 hereof, or at such other time and place as may be agreed upon
by the Company and the Seller (the date of Closing, the “Closing Date”).

3. Delivery of Repurchase Shares; Payment of Purchase Price. At the Closing,
(a) the Seller shall deliver to the Company an instrument of transfer for the
Repurchase Shares in a form acceptable to Computershare Trust Company, N.A., the
Company’s transfer agent, and (b) the Company shall pay the Purchase Price to
the Seller by wire transfer of immediately available funds to the account
specified by the Seller to the Company.



--------------------------------------------------------------------------------

4. Representations and Warranties of Seller. The Seller hereby represents and
warrants to the Company that:

a. The execution, delivery, and performance of this Agreement have been duly
authorized by the necessary corporate action of the Seller, and this Agreement
has been duly executed and delivered by the Seller and constitutes a valid and
legally binding obligation of the Seller, enforceable against the Seller in
accordance with its terms except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

b. The Seller is the record and beneficial owner of the Repurchase Shares, free
and clear of any liens, encumbrances, restrictions on transfer, taxes, charges,
security interests, options, warrants, purchase rights, contracts, commitments,
equities, claims, restrictions, and demands, whether voluntarily incurred or
arising by operation of law, including without limitation any agreement to give
any of the foregoing in the future (“Encumbrance”). Except for this Agreement
and the commitments made by affiliates of the Seller to the European Commission
in connection with the Pending Acquisition (as defined below), the Seller is not
a party to any option, warrant, purchase right, or other contract or commitment
that could require the Seller to sell, transfer, assign or otherwise dispose of,
or create any Encumbrance with respect to, the Repurchase Shares.

c. The sale and delivery of the Repurchase Shares to the Company pursuant to
this Agreement will vest in the Company good and marketable title to the
Repurchase Shares, free and clear of any Encumbrances.

d. The execution and delivery of this Agreement by the Seller and the
performance by the Seller of the transactions contemplated hereby do not
(i) violate any provision of any law applicable to the Seller or the
transactions contemplated hereby, or (ii) result in a breach of, cause a default
under (with or without notice, or lapse of time, or both), conflict with, or
result in a termination of any agreement, contract or arrangement to which the
Seller is a party or by which its assets are bound.

e. The Seller has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the Repurchase
Transaction. The Seller has had the opportunity to ask questions and receive
answers concerning the terms and conditions of the Repurchase Transaction and
the Repurchase Shares and has had full access to such other information
concerning the Repurchase Shares and the Company as it has requested. The Seller
has received all information that it believes is necessary or appropriate in
connection with the Repurchase Transaction.

The Seller is an informed and sophisticated party and has engaged, to the extent
the Seller deems appropriate, expert advisors experienced in the evaluation of
transactions of the type contemplated hereby. The Seller acknowledges that it
has not relied upon any express or implied representations or warranties of any
nature made by or on behalf of the Company, whether or not any such
representations, warranties or statements were made in writing or orally, except
as expressly set forth for the benefit of the Seller in this Agreement.

f. The Seller acknowledges and understands that the Company and its officers and
affiliates may possess material non-public information not known to the Seller
that may impact the value of the Repurchase Shares (the “Non-Public
Information”) that the Company is unable to disclose to the Seller, including
without limitation, (i) information received by principals and employees of the
Company in their capacities as directors, officers, significant stockholders
and/or affiliates of the Company, (ii) information otherwise received from the
Company on a confidential



--------------------------------------------------------------------------------

basis, and (iii) information received on a privileged basis from the attorneys
and financial advisers representing the Company and its Board of Directors. The
Seller understands, based on its experience, the disadvantage to which the
Seller is subject due to the disparity of information between the Seller and the
Company. Notwithstanding this, the Seller has deemed it appropriate to engage in
the Repurchase Transaction. The Seller hereby waives any claim, or potential
claim, it has or may have against the Company, including, but not limited to,
its respective officers, managers, members, successors and assigns, relating to
such person’s or entity’s possession and nondisclosure to the Seller of
Non-Public Information that has not been requested by the Seller in connection
with the entry into this Agreement.

5. Representations and Warranties of the Company. The Company represents and
warrants to the Seller that:

a. The Company is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware.

b. The execution, delivery, and performance of this Agreement have been duly
authorized by the necessary corporate action of the Company, and this Agreement
has been duly executed and delivered on behalf of the Company and constitutes a
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies.

c. The execution and delivery of this Agreement by the Company and the
performance by the Company of the transactions contemplated hereby do not
(i) violate any provision of the governing documents of the Company,
(ii) violate any provision of any law applicable to the Company or the
transactions contemplated hereby, or (iii) result in a breach of, cause a
default under (with or without notice, or lapse of time, or both), conflict
with, or result in a termination of any agreement, contract or arrangement to
which the Company is a party or by which its assets are bound.

d. Except for the representations and warranties made by the Company in this
Section 5, neither the Company nor any other person makes any representation or
warranty with respect to the Company or its subsidiaries or their respective
business, operations, assets, liabilities, condition (financial or otherwise) or
prospects, notwithstanding the delivery or disclosure to the Seller or their
representatives of any documentation, forecasts, projections, estimates, budgets
or other information with respect to any one or more of the foregoing. Except
for the representations and warranties contained in this Section 5, the Company
hereby disclaims all liability and responsibility for any representation,
warranty, projection, forecast, statement, or information made, communicated, or
furnished (orally or in writing) to the Seller (including any opinion,
information, projection, or advice that may have been or may be provided to the
Seller by any manager, officer, employee, agent, consultant, or representative
of the Company).

e. The Company is relying on the representations and warranties of the Seller in
Section 4 for all purposes.

6. Conditions to the Seller’s Obligations at Closing. The obligation of the
Seller to sell the Repurchase Shares at the Closing is subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:



--------------------------------------------------------------------------------

a. The settlement of the public tender offer (the “Pending Acquisition”) by
Janssen Holding GmbH, a Swiss corporation and an affiliate of the Seller
(“Janssen Holding”), for all publicly held registered shares of Actelion Ltd, a
Swiss corporation, shall have occurred or, the acquisition of Actelion Ltd or
substantially all of the outstanding equity or assets of Actelion Ltd by Janssen
Holding, Seller or any affiliate of either of the foregoing shall have occurred
by means of any alternative structure.

b. The representations and warranties of the Company contained in Section 5
shall be true and correct in all respects as of the Closing.

c. The Company shall have performed and complied with all covenants, agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by the Company on or before the Closing.

d. Johnson & Johnson, an affiliate of the Seller, shall have received
confirmation from the European Commission in writing that it either:
(a) approves the terms of this Agreement and the amendment; or (b) does not
object to the terms of this Agreement and the Amendment.

7. Conditions to the Company’s Obligations at Closing. The obligations of the
Company to purchase the Repurchase Shares at the Closing is subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

a. The representations and warranties of the Seller contained in Section 4 shall
be true and correct in all respects as of the Closing.

b. The Seller shall have performed and complied with all covenants, agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by the Seller on or before the Closing.

8. Public Announcements. No written publication, news release or other written
public announcement relating to this Agreement, or to the execution or
effectiveness hereof or performance hereunder, shall be made without the other
parties’ written consent. Notwithstanding the foregoing, any disclosure which is
required by stock exchange regulation or by applicable law as advised by the
disclosing party’s counsel may be made without the prior consent of the other
parties, provided that the other parties shall be given prompt notice of any
such legally required written disclosure and the disclosing party, to the extent
reasonably practicable, shall provide the other parties an opportunity to
comment on the proposed written disclosure prior to its disclosure or release.

9. Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement and the transactions
contemplated hereby were not performed in accordance with their specific terms
or were otherwise breached. It is accordingly agreed that, without the necessity
of posting bond or other undertaking, the parties shall be entitled to specific
performance of the terms hereof, this being in addition to any other remedies to
which they are entitled at law or equity, and in the event that any action or
suit is brought in equity to enforce the provisions of this Agreement, no party
will allege, and each party hereby waives the defense or counterclaim, that
there is an adequate remedy at law.



--------------------------------------------------------------------------------

10. Termination. This Agreement shall automatically terminate, without any
further action on the part of the Company or the Seller, if the Closing does not
occur on or prior to August 31, 2017, unless the parties mutually agree to a
later date. Further, this Agreement may be terminated upon prior written notice
by the Seller to the Company if the Pending Acquisition is abandoned by Janssen
Holding. In the event of the termination of this Agreement, neither the Company
nor the Seller shall have any liability or obligation to the other under or in
respect of this Agreement, except to the extent of any fraud or intentional or
willful breach of this Agreement. In the event of any such termination, this
Agreement shall become void and have no effect, and the transactions
contemplated hereby shall be abandoned without further action by the parties
hereto except that the provisions of Section 8 and Sections 10 through 19 shall
survive the termination of this Agreement.

11. Further Action. Each party hereto agrees to execute any additional documents
and to take any further action as may be necessary or desirable in order to
implement the transactions contemplated by this Agreement.

12. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile or
electronic mail to the recipient. Such notices, demands and other communications
shall be sent to the address indicated below:

To the Company:

Minerva Neurosciences, Inc.

1601 Trapleo Road, Suite 284

Waltham, MA 02451

Attention: Chief Executive Officer

To the Seller:

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, New Jersey 08933

United States of America

Fax: +1 732 524-5304

Attention: General Counsel

13. Expenses. All costs and expenses incurred in connection with this Agreement
will be paid by the party incurring such cost or expense.

14. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their successors in interest. Neither party
may assign this Agreement without the prior written consent of the other.

15. Governing Law. This Agreement will be governed in all respects, including
validity, interpretation, and effect, by the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws.



--------------------------------------------------------------------------------

16. Jurisdiction. Each of the parties hereby consents to the exclusive
jurisdiction of the state and federal courts sitting in Delaware in any action
on a claim arising out of, under or in connection with this Agreement or the
transactions contemplated by this Agreement.

17. Waiver of Jury Trial. Each of the parties to this Agreement acknowledges and
agrees that any controversy arising under this Agreement is likely to involve
complicated and difficult issues. As a result, each party to this Agreement
irrevocably and unconditionally waives any right that such party may have to a
trial by jury in respect to litigation arising out of this Agreement or the
transactions contemplated hereby. Each party to this Agreement understands and
has considered the implications of this waiver and makes this waiver
voluntarily.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement, and all
of which, when taken together, shall be deemed to constitute one and the same
Agreement. The exchange of copies of this Agreement and of signature pages by
facsimile or electronic transmission shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes.

19. Entire Agreement. This Agreement and the Amendment constitute the entire
agreement of the parties with respect to the matters set forth herein and
supersede any prior or contemporaneous understandings, agreements or
representations by or between the parties, written or oral, that may have
related in any way to the subject matter hereof. This Agreement may be amended
or modified, and any provision of this Agreement may be waived, only by a
writing signed by each of the parties.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement upon the date
written above.

 

MINERVA NEUROSCIENCES, INC. By:  

/s/ Remy Luthringer

Name:   Remy Luthringer, Ph.D. Title:   President and CEO JOHNSON & JOHNSON
INNOVATION – JJDC, INC. By:  

/s/ Tom Heyman

Name:   Tom Heyman Title:   President

Signature Page to Stock Repurchase Agreement